UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1508


ULTRA LITHO PYT, LIMITED,

                Plaintiff - Appellee,

           v.

JEFFREY F. MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Marvin J. Garbis, Senior District
Judge. (8:07-cv-01444-MJG)


Argued:   September 23, 2009                 Decided:   October 15, 2009


Before MOTZ, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Irene M. KEELEY, United States District Judge for the Northern
District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


Rand Lewis Gelber, LAW OFFICES OF RAND L. GELBER, Rockville,
Maryland, for Appellant.   Damon Keith Bernstein, LAW OFFICE OF
DAMON K. BERNSTEIN, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In this Chapter 7 bankruptcy case, a creditor commenced an

advisory    proceeding    to   determine    the   dischargeability     of   an

alleged debt.    After a bench trial, the bankruptcy court granted

judgment for the creditor.       In re Moore, 365 B.R. 589 (Bankr. D.

Md. 2007).     The debtor, Jeffrey Moore, appeals to us from the

district court’s judgment affirming the bankruptcy court order.

We too affirm.



                                     I.

     Moore, founded, owned, and operated International Graphic

Services, Inc. (“IGS”), a Maryland corporation in the business

of brokering sales of printing presses.              In 2000, Moore, on

behalf of IGS, executed two agreements to broker the sale of a

7-color    Heidelburg    printing   press   (“Press”)   from   Ultra   Litho

Pyt, Limited to Nicholas Jannes.          Ultra sought to sell the Press

to obtain sufficient funds and space to purchase a larger press

from KBA North America.

     Pursuant to the first contract with Jannes, IGS agreed to

sell the Press for $1.65 million.            The sale was contingent on

IGS obtaining ownership of the Press.              Jannes, in accordance

with the contract, paid IGS a deposit of $412,500.             Pursuant to

the second contract with Ultra, IGS agreed to purchase the Press

for $1.2 million.        IGS paid Ultra a $120,000 deposit, using

                                     2
proceeds of the Jannes deposit, and agreed to pay the balance

with an irrevocable letter of credit upon removal of the Press

“no later than February 16, 2001.”                   IGS planned to use the

letter of credit it expected to obtain from Jannes to close the

deal    with   Ultra.      Due    to    timing       differences    between    the

obligations of Jannes to IGS and IGS to Ultra, however, these

initial transactions failed to close.

       Subsequently, Ultra, Jannes, and KBA, in collaboration with

IGS, negotiated new agreements to sell the Press.                      Under one

agreement (“Press Agreement”), Ultra agreed to sell the Press to

KBA.    In turn, KBA agreed to sell the Press to Jannes for $1.65

million,    crediting    Jannes   for    the    $412,500    deposit     initially

paid to IGS.      Moore, on behalf of IGS, initially refused to sign

the Press Agreement and did so only after all parties agreed to

a broad release of IGS and its officers and shareholders, among

others.

       Under   another   agreement      (“Settlement       Agreement”),       which

memorialized a telephone conversation between Moore and Ultra

co-owner    and   director   Colin     Finck,    Ultra    and    IGS   “settle[d]

their differences with regard to the Contract by IGS and the

holding of the deposit from Jannes by IGS and allow[ed] payment

to IGS from said deposit.”             The Settlement Agreement released

IGS    of   its   obligations     under        the    previous     contract     and

stipulated, among other things, that Ultra had already received

                                        3
$120,000 of the deposit, that IGS would keep $150,000 of the

deposit    as    consideration      for    services       provided     to    Ultra       and

Jannes, and that IGS was to wire $127,031.25 into Ultra’s bank

account.        Although Finck verified with Jannes and Moore that

Jannes had, in fact, sent the deposit to IGS, he did not inquire

whether    IGS     had    spent    the     funds.         The     bankruptcy        court

determined      that     Ultra    would    not     have    agreed      to    the    Press

Agreement if it had known that IGS had spent the Jannes deposit.

     IGS never paid the $127,031.25 to Ultra.                     By the time Moore

executed    the    Settlement      Agreement,       IGS    had   spent      the    entire

Jannes deposit and had no other means by which to pay Ultra.

Moore filed a petition for Chapter 7 bankruptcy on August 17,

2005.     Thereafter, Ultra filed a complaint pursuant to 11 U.S.C.

§   523(a)(2)(2006)         to     determine        the     dischargeability             of

$287,031.25       (the    $127,031.25       owed    Ultra       plus   the    $150,000

retained by IGS as commission).



                                          II.

     After a bench trial, the bankruptcy court issued a well-

reasoned opinion, in which it granted judgment to Ultra.                                 The

bankruptcy      court    determined       that   Moore’s    $127,031.25           debt   to

Ultra was an extension of credit obtained by fraudulent means




                                           4
and thus non-dischargeable. *        Moore appealed that judgment to the

district court, which affirmed.            See J.A. 343-345.



                                     III.

        Moore now appeals to this court.         We review the judgment of

a district court sitting in review of a bankruptcy court de

novo,       reviewing   the   bankruptcy    court’s   factual   findings   for

clear error and its legal determinations de novo.               In re Biondo,

180 F.3d 126, 130 (4th Cir. 1999).

        After careful consideration of the record, the briefs and

oral arguments, and the applicable law, we affirm on the basis

of the bankruptcy court’s well-reasoned opinion.

                                                                     AFFIRMED




        *
       The bankruptcy court also concluded that IGS obtained
property by fraudulent means through the acquisition of a sole
ownership interest in the $150,000 commission.     The bankruptcy
court’s finding of fact that “Ultra Litho and IGS operated as
if, and understood that, the Jannes Deposit was theirs to
divide,” sufficiently supports the conclusion that “Ultra Litho
had a sufficient stake in the Jannes Deposit that IGS’s receipt
of $150,000 of it by misrepresentation constituted receiving
‘property’ from Ultra Litho.” 365 B.R. at 602. The bankruptcy
court, however, entered judgment solely for the $127,031.25.


                                       5